Citation Nr: 0829729	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  00-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from May 1975 to June 
1977.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was previously before the Board in March 2001, 
whereupon the Board remanded the claims to the RO for due 
process compliance.  And in a July 2002 rating decision, as 
well as a July 2002 supplemental statement of the case 
(SSOC), the RO continued to deny these claims and returned 
the case to the Board.

The veteran's claims for service connection of a psychiatric 
disability and a seizure disorder were denied by the Board in 
a June 2003 decision.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as the Court).  In January 2007, the 
Court issued an Order which vacated the Board's June 2003 
decision as to these issues and remanded them to the Board.

More recently, in February 2008, the veteran's claims were 
remanded for additional development and consideration.   The 
case has been returned to the Board for appellate 
consideration.

The Board notes that an additional statement from the veteran 
was received into the record following issuance of the most 
recent, supplemental statement of the case.  The additional 
statement has not been considered by the RO.  However, the 
Board notes that the statement is essentially duplicative of 
contentions previously of record.  As such, the veteran is 
not prejudiced by the Board's consideration of the appeal 
without remand for RO consideration of the additional 
statement.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, a July 
2008 Report of Contact shows that the veteran was reached by 
telephone and indicated that he desired to have his claims 
file certified and sent to the Board for appellate 
consideration.  

FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran's psychiatric disability is causally 
or etiologically related to his service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the veteran's seizure disorder is causally or 
etiologically related to his service in the military.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

2.  A seizure disorder was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters dated in June 2001 and March 
2002 from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate his claims for service 
connection.  These letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, an April 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision in May 1999 was decided prior to the enactment of 
the VCAA, and as such, prior to the issuance of an initial, 
appropriate VCAA notice.  As such, the timing of the relevant 
VCAA notice is presumed to be prejudicial. 

Nevertheless, the appellant's claims were readjudicated after 
the issuance of the untimely VCAA notice.  Moreover, the 
content of all of the VCAA notices provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Aggravation

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) were amended effective May 4, 2005 (See 70 Fed. 
Reg. 23029 (May 4, 2005)) and are now consistent with 
38 U.S.C.A. § 1111.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Factual Background

No pertinent abnormalities were reported on the enlistment 
examination in October 1974.  The service medical records 
disclose that the veteran was seen in December 1976 after he 
ran into a guide wire on a telephone pole while performing a 
drill.  The veteran related that he was told that he was 
knocked out for only a few minutes.  His vision was normal, 
and the veteran reported that he was not hit on the head.  
The examiner noted that there was no apparent injury at that 
time.  The veteran was advised to return to the clinic if 
there were any problems.  Neurological and psychiatric 
evaluations on the separation examination in June 1977 were 
normal.  

The veteran was admitted to a private hospital in February 
1981 after he assaulted his girlfriend.  He related that he 
had an extremely short temper and claimed that he had been 
"booted" out of school and had received numerous traffic 
violations.  He added that he was in the brig while in 
service for three months for unauthorized absence.  The final 
diagnosis was antisocial personality.  

The veteran was hospitalized in a private facility in March 
1985.  He was brought from jail and admitted for a 
psychiatric evaluation because he had demonstrated a violent 
temper and dangerous behavior.  He denied any history of 
accidents.  A long history of drinking and drug problems 
since the age of sixteen was reported.  The pertinent 
diagnoses were alcohol and drug abuse, and personality 
disorder, antisocial type.  

On private hospitalization in April 1995, a long-standing 
history of seizures, perhaps over twenty years, was reported.  

Additional private medical records dated in 1995 disclose 
that the veteran was seen in June 1995 for acute situational 
stress and perhaps depressive symptoms with tension 
headaches.  

An electroencephalogram at a private facility in May 1997 was 
abnormal, and noted to be compatible with underlying seizure 
disorder.  

The veteran was admitted to the residential day treatment 
program of a private facility in May 1997.  He reported a 
history of an accident with a closed head injury.  The final 
diagnoses were generalized anxiety disorder with paranoid 
thoughts; manic-depressive symptomatology; intermittent 
explosive disorder; adjustment disorder with disturbance in 
mood and conduct; antisocial sociopathic personality type 
with oppositional defiant behavior; seizure disorder; and 
history of head injury.

The veteran was seen by a private psychologist for evaluation 
and testing in August 1998.  He related that he had had a 
couple of motorcycle accidents that he felt might have led to 
him having seizures.  Following an examination and various 
tests, the diagnostic impressions were mixed specific 
developmental disorder and epilepsy.

In a statement dated in November 1998, D. D. P., M.D., a 
private psychiatrist, related that he had examined the 
veteran that month.  Dr. P noted that the veteran experienced 
a very dysfunctional family situation with repeated physical 
abuse prior to service, as well as the suicide of his father 
before service.  Dr. P stated that the veteran reported that 
he did not show any signs of an affective disturbance or 
seizures prior to service.  During service, the veteran 
reportedly suffered a severe beating by several Marines with 
nightsticks when he was outside the base in a local town.  
Subsequent to this, he claimed that he suffered occasional 
headaches and began to have problems with irritability, 
impulsivity and frequent fights, and that the change in his 
behavior continued following his service separation and found 
expression in irritability in interpersonal relationships as 
well as in employment.  In addition, it was alleged that he 
suffered a grand mal seizure in 1981 and that, since that 
time, he had experienced repeated grand mal seizures with 
episodes of accompanying coma.  The veteran related that when 
he had a magnetic resonance imaging following his first 
seizure, the physician noted that he had an area of brain 
damage, and made inquiries about previous head injuries.  

Following a mental status evaluation, the diagnoses were 
cyclothymic mood disorder, possibly secondary to head injury 
sustained in service; dysthymic; and grand mal epileptic 
seizures.  Dr. P commented that the veteran had a history of 
personality shifts subsequent to service and a history of a 
head injury in service.  He added that the veteran developed 
grand mal seizures in 1981, and that they continued up to the 
present.  The Dr. P further commented that it was his opinion 
that the veteran might have suffered some brain damage from 
the alleged head injury in service, which resulted in mood 
instability and poor impulse control, as well as grand mal 
seizures.  

VA outpatient treatment records show that the veteran was 
seen in the mental health clinic in February 2000.  The VA 
mental health provider noted a long, possibly life-long, 
history of mood dysphoria, anger and violence, increasing 
after he left service and associated with alcohol abuse.  
Following a mental status evaluation, the pertinent 
assessments were depressive disorder, not otherwise 
specified; alcohol dependence, not otherwise specified; 
cluster B personality; and seizure disorder.  

The veteran was afforded a psychiatric examination by the VA 
in January 2002.  The examiner noted that the claims folder 
was not reviewed in its entirety.  According to the veteran, 
during service, a corporal did not like him and beat him up.  
The veteran claimed that his seizure disorder started after 
he was beat up by the corporal.  He argued that he did not 
know that he had had a seizure until he woke up with a tongue 
bite and a bite on his inner cheek.  He related that he was 
having a seizure every day, but only in his sleep.  He 
alleged that he was treated sometime from 1979 to 1980 when 
he stated he had a heart attack, but that it actually turned 
out to be a seizure.  The veteran also asserted that he was 
admitted to a private hospital in 1981 for about one month 
following a seizure.  He described an ongoing and chronic 
depression that was related to his relationship at that time.  

Following a mental status evaluation, the diagnoses were mood 
disorder, consider dysthymia, anxiety disorder, rule out 
bipolar disorder, mixed type; marijuana dependence, 
continuous, chronic, alcohol dependence, by history, in full 
remission; personality disorder, not otherwise specified; and 
claimed seizure disorder.  The examiner stated that the 
question of the veteran having a seizure disorder was 
probably true.  He opined that the seizure disorder could 
have resulted from traumatic causes, and noted that the 
veteran reported having motor vehicle accidents sometime in 
1974, "which apparently may have started a focus of seizure 
activity for whatever reason."  The examiner further stated 
that the veteran received additional injury when he was 
beaten up in service, and this "may have turned his focus of 
seizure into an acute activity thereby seizure started for 
the first time."  He added that he believed that the in-
service injury was not the exact cause of the veteran's 
seizure disorder.  The examiner commented that it was quite 
hard to make with any valid certainty that the seizure 
disorder "is not prevailing prior to his military 
enlistment" and that it was difficult to determine whether 
the seizure activity started after he was allegedly beaten up 
in service.  

With respect to a psychiatric condition, the examiner 
asserted that the veteran's nervous condition had been 
ongoing since he was thirteen years old, when he started 
using substances after his father died.  In the examiner's 
opinion, the veteran had an existing personality disorder.  
The examiner also indicated that he did not think that the 
veteran's depression and anxiety were due to the claimed 
seizure disorder.  He stated that it was very difficult to 
provide an exact opinion relating to the veteran's seizure 
disorder, nervous condition or behavioral problems.  

The veteran was afforded a neurological examination by the VA 
in February 2002.  The examiner noted that the claims folder 
and VA file were reviewed.  He mentioned the November 1998 
report from Dr. P.  He also referred to a notation that the 
veteran fell and bumped his head around the 1977 timeframe, 
and that he passed out for a few minutes.  Following an 
examination, the diagnosis was seizure disorder.  The 
examiner stated that it appeared that the veteran had an 
assault and a head injury prior to 1981, when the veteran's 
seizure disorder reportedly began.  He commented that it was 
going to be very difficult to determine exactly when the 
veteran's seizures began and to determine its onset and how 
it evolved.  

A VA neurological examination was conducted in September 
2002.  The examiner noted that he reviewed the claims folder.  
The veteran spoke about events that occurred while he was in 
service.  He alleged that while at Camp Pendleton, in 1976 or 
1977, he was "jumped and beat up by three other marines 
using night sticks."  He stated that he did not seek 
immediate medical attention; rather he got drunk that 
weekend.  He related that at first, he was having seizures or 
what he thought were episodes where he would "bite the 
tongue and cheek" mostly during the night.  At some point, 
in the early 1980's, somebody else told him that he was 
having seizures, apparently in the midst of being seen for a 
heart attack.  The examiner commented that it was a well-
known fact that a number of behavioral and affective triggers 
exist for seizure disorders.  

The veteran was scheduled for a VA psychiatric examination in 
September 2002, but it was noted that he arrived six hours 
late for the appointment because he said he was having 
adverse affects of medication prescribed by a psychiatrist.  
The veteran related that he was very shaky and unable to 
focus.  

By letter dated in September 2002, the RO wrote the Naval 
Criminal Investigative Service and requested information 
concerning the incident the veteran described in which he was 
allegedly assaulted around December 1976 while stationed at 
either Camp Horno or Camp Pendleton.  

In November 2002, the Assistant Head, Records Management 
Division of the Naval Criminal Investigative Service reported 
that a search revealed no information concerning the veteran.  

A March 2008 VA examination report indicates that although 
the VA examiner indicated that separate private medical 
records had not been reviewed, it was indicated that he had 
reviewed the claims folder (which includes private medical 
reports).  Following a review of the medical evidence and the 
history as reported by the veteran, the VA examiner found 
that it was less likely than not that the veteran's seizure 
disorder was the result of an in-service injury.  The VA 
examiner explained that, although the veteran reported a 
history of assault with loss of consciousness during his 
service, there is no evidence of any wounds consistent with 
this alleged assault and that the diagnosis of seizure 
disorder was made subsequent to his service.  The VA examiner 
also noted that the history related by the veteran was not 
consistent with seizure activity following a traumatic brain 
injury.  Consistent therewith, the examiner noted that the 
traumatic brain injury demonstrated in service by loss of 
consciousness for only a few minutes has a risk of less than 
0.5 percent for resulting in post-traumatic epilepsy.

A March 2008 VA mental disorders examination report indicates 
that the VA examiner reviewed the veteran's claims file and 
history as related by the veteran.  Following a mental status 
examination, the veteran was diagnosed with depression, not 
otherwise specified.  The VA examiner noted that the 
veteran's records and history show behavioral issues during 
service which were related to his personality disorder with 
anti-social traits.  The VA examiner further concluded that 
the veteran's current depression was unrelated to his service 
and that the veteran's personality disorder was also 
unrelated to his service.

A May 2008 VA mental disorders examination report indicates 
that the VA examiner reviewed the veteran's claims file and 
history, as well as the March 2008 VA mental disorders 
examination report.  Following this review, the VA examiner 
concluded that the veteran's in-service, December 1976 injury 
was not related to the veteran's current mental disorder 
(diagnosed as depression) or his personality disorder 
(diagnosed as an anti-social personality disorder).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a psychiatric 
disability and a seizure disorder, so these claims must be 
denied.  38 C.F.R. § 3.102.  

The Board observes that the veteran's service medical records 
do not show that the veteran complained of, or was treated 
for, a psychiatric disability or a seizure disorder during 
his military service.  The Board acknowledges that the 
veteran's service medical records show that the veteran was 
knocked out for a few minutes when he ran into a guide wire 
during a drill, however, the March 2008 VA examiner opined 
that this manifestation of traumatic brain injury represented 
less than a 0.5 percent risk of resulting in post-traumatic 
epilepsy.  See 38 C.F.R. § 3.303(b) (isolated findings in 
service are insufficient to establish chronicity).  
Consistent therewith, the Board notes that the veteran's 
separation examination report indicates that the veteran had 
a normal clinical evaluation, including normal psychiatric 
and neurological examinations.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or 
aggravation . . . "). 

Additionally, the Board notes that it appears that the 
veteran did not make any complaints related to any of these 
claimed disorders at his separation examination.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems at or immediately following his 
discharge from service, as he is now alleging, then he would 
have at least mentioned this during his separation 
examination.  

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
The veteran was not diagnosed with a psychiatric disability 
until 1981; he was admitted following an incident wherein he 
physically assaulted his girlfriend, and the hospitalization 
report did not attribute his psychiatric problems to his 
service and he was diagnosed with a personality disorder.  
Likewise, the veteran Board points out that the veteran was 
not diagnosed with a seizure disorder until April 1995.  In 
fact, the veteran did not attribute his claimed disabilities 
to his military service until he filed his claim for service 
connection in 1998.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence, which weighs against the claim).  The 
Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  



More significantly, there is no competent clinical opinion 
that relates his claimed psychiatric disability and/or 
seizure disorder to his military service.  The Board 
acknowledges that Dr. P opined in November 1998 that the 
veteran's psychiatric disability and seizure disorder may 
have first occurred during his military service.  However, 
Dr. P did not provide a rationale for his opinion, or 
otherwise refer to any credible supporting evidence that the 
veteran's psychiatric disability and seizure disorder were 
related to his service.  See Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  See also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service medical records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).  Similarly, Dr. P appears to have based his opinion 
on the veteran's reported history of an in-service beating 
and head injury, in conjunction with the veteran's report of 
a grand mal seizure in 1981; however, the history as related 
by the veteran is inconsistent with the medical evidence of 
record.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran).  Thus, 
the probative value of Dr. P's opinion is diminished.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence).  

In contrast, the March 2008 and May 2008 VA examiners 
concluded that the veteran's psychiatric disorder and seizure 
disorder were unrelated to his military service, to include 
the documented head injury in December 1976.  The March 2008 
VA mental health examiner explained that there was no 
evidence of a mental health disorder while the veteran was on 
active duty or for many years thereafter and that the 
veteran's alleged assault was not so significant that it 
would lead to a deterioration in mental functioning.  
Likewise, the March 2008 VA epilepsy examiner found that the 
veteran's alleged head injury was suggestive of "mild" 
traumatic brain injury, and as such, was unlikely to have 
resulted in a seizure disorder, particularly given the length 
of time between the veteran's military service and the onset 
of the veteran's current seizure disorder.  Moreover, the May 
2008 VA examiner confirmed that neither the veteran's current 
psychiatric disorder, nor his current personality disorder 
were related to the December 1976 incident, wherein he was 
briefly knocked out when he ran into a guide wire.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").   

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, for 
the reasons explained above, the Board affords greater weight 
to the opinions contained in the March 2008 and May 2008 VA 
examination reports.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  These VA examination 
reports reflect that the VA examiners reviewed the veteran's 
entire claims folder and the veteran's reported history prior 
to finding that it was less likely than not that the 
veteran's current psychiatric disability and seizure disorder 
were related to his military service, to include a head 
injury in December 1976.  In short, these VA examiners' 
opinions have significant probative weight since each was 
based on a review of the complete record, and the VA 
examiners not only considered the veteran's assertions and 
medical history, but also undertook a comprehensive clinical 
examination of him.  See Elkins v. Brown, supra.

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's psychiatric 
disability and seizure disorder are the result of his service 
in the military, to include a head injury.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

Therefore, the only evidence portending that the veteran has 
a psychiatric disability and a seizure disorder related to 
his military service, comes from the veteran personally.  As 
a layperson, the veteran simply does not have the necessary 
medical training and/or expertise to diagnose or determine 
the etiology of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  As such, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  So the preponderance of the evidence is 
against his claims, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to service connection for a seizure disorder is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


